Exhibit 10.3

EXECUTION COPY

January 28, 2020

James P. McDonough

 

Re:

Retirement Agreement

Dear Jim:

Randolph Bancorp, Inc. (the “Company”) and Envision Bank (the “Bank” and
together with the Company, the “Employers”) appreciate your dedicated service.
This letter constitutes an agreement (the “Agreement”) between you and the
Employers concerning your retirement from employment with the Employers.

Specifically, you and the Employers agree as follows:

1. Continued Employment and Retirement

You and the Employers are currently parties to a March 22, 2013 letter agreement
concerning your employment (the “Employment Agreement”). Notwithstanding that
either you or the Employers have the right under the Employment Agreement to
terminate your employment at will, the Employers agree that, in the absence of
Cause, as defined in the Employment Agreement, your resignation before the
commencement of employment of a new President and Chief Executive Officer of the
Employers (the “New CEO Start Date”), or your material breach of this Agreement,
the Employers shall continue your employment until the New CEO Start Date, which
shall be no earlier than April 1, 2020 (such commencement date, your “Retirement
Date”). If you remain employed with the Employers until the Retirement Date, you
shall retire from employment effective on that date. In exchange, you shall be
entitled to the “Retirement Benefits” described in Section 2 and the accelerated
vesting of equity described in Section 3, subject to the terms and conditions of
such sections. During the remaining period of your employment (the “Continued
Employment Period”), you shall continue to hold the titles of President and
Chief Executive Officer of the Company and the Bank and you shall have the
responsibilities attendant to those positions. You shall also use your best
efforts to assist the Employers in planning for an effective transition of your
responsibilities upon your retirement. During the Continued Employment Period,
you shall remain entitled to receive payments and benefits under Sections 1-5 of
the Employment Agreement, subject to the terms of applicable policies, programs
and plans. You further acknowledge that the termination of your employment on
the Retirement Date in accordance with this Agreement shall not make you
eligible to receive payments pursuant to Section 9 (“Severance”) of the
Employment Agreement.



--------------------------------------------------------------------------------

2.

Retirement Benefits

Subject to (i) your continued employment to and retirement on the Retirement
Date and (ii) your execution and non-revocation of the supplemental release of
claims substantially in the form attached hereto as Exhibit A (the “Release
Agreement”), you shall be entitled to the following payments and benefits. The
Employers may tender the Release Agreement to you at any time on or after the
Retirement Date. Payments and benefits pursuant to this Section 2 shall not be
delayed pending your execution and non-revocation of the Release Agreement, but
if you fail to execute the Release Agreement within the time period set forth in
the Release Agreement or if you timely exercise your right to revoke the Release
Agreement, the Employers shall not be obligated to provide the payments and
benefits set forth in this Section 2. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

(a) Salary Continuation. The Bank shall pay you twelve (12) months of salary
continuation at your final base salary rate of $400,000 per year (the “Salary
Continuation Payments”) effective for the period from April 2, 2020 to and
including April 1, 2021 (the “Salary Continuation Period”). The Employers shall
pay you the Salary Continuation Payments on the Bank’s regular payroll dates
applicable to the Salary Continuation Period.

(b) Transition Incentive Pay. In consideration for your continued services and
in support of a smooth succession process and your agreement to the obligations
set forth in Section 6 of this Agreement (Noncompetition and Nonsolicitation),
the Bank shall pay you transition incentive pay (“Transition Pay”) of $200,000,
paid concurrently in installments with the Salary Continuation Payments
effective for the Salary Continuation Period on the Bank’s regular payroll
dates. For the avoidance of doubt, you shall be entitled to receive a total of
$600,000 consisting of the Salary Continuation Payments and the Transition Pay,
to be paid for the Salary Continuation Period on the Bank’s regular payroll
dates applicable to the Salary Continuation Period.

(c) Health Benefits. Subject to your proper election to receive benefits under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Employers shall pay to the group health plan provider(s) or the
COBRA provider(s) a monthly payment of up to $1,000 towards your premium
payments for COBRA continuation (the “COBRA Continuation Payments”) until the
earliest of (A) the eighteen (18) month anniversary of the Retirement Date;
(B) your eligibility for group medical plan benefits under any other employer’s
group medical plan; or (C) the cessation of your continuation rights under
COBRA; provided, however, if the Employers determine that the Employers cannot
pay such amounts to the group health plan provider(s) or the COBRA provider(s)
(if applicable) without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), then the Employers
shall convert such payments to payroll payments directly to you for the time
period specified above. Such payments shall be subject to tax-related deductions
and withholdings and paid on the Bank’s regular payroll dates. You will be
responsible for any portion of premium payments or other health insurance costs
exceeding the Employers’ $1,000 monthly contribution. For ease of administration
and your convenience, during the period when the Employers are obligated to make
the COBRA Continuation Payments, unless it has determined that such payments
must be converted to payroll payments directly to you, the Bank shall pay
directly all group health plan premiums under COBRA and shall withhold the
portion of the premiums exceeding the Employers’ monthly contribution from the
Salary Continuation Payments.

 

2



--------------------------------------------------------------------------------

3. Equity

You and the Company are parties to three agreements pursuant to the Company’s
2017 Stock Option and Incentive Plan (the “Plan”), each of which has a grant
date of October 12, 2017, as follows: (1) Restricted Stock Award Agreement for
35,212 shares of the Company’s common stock, subject to vesting (the “RSA
Agreement”); (2) Incentive Stock Option Agreement for an option to purchase
34,106 shares of the Company’s common stock, subject to vesting (the “ISO
Agreement”); and (3) Non-Qualified Stock Option Agreement for an option to
purchase 24,581 shares of the Company’s common stock, subject to vesting (the
“NQ Agreement”) and, together with the RSA Agreement and the ISO Agreement, the
“Award Agreements”). The Company acknowledges that for purposes of each Award
Agreement, your retirement on the Retirement Date has been approved by the Board
of Directors of the Company as part of a succession plan covering you and,
accordingly, subject to (i) your employment to and retirement on the Retirement
Date and (ii) your continued compliance with your obligations under this
Agreement throughout the Continued Employment Period, all unvested shares under
each Award Agreement shall vest on the Retirement Date. You acknowledge that
your rights to equity in the Company are limited to those rights provided under
the Award Agreements and are subject to the Plan.

4. Return of Property

You agree to return to the Employers all Company or Bank property on or before
the Retirement Date, including, without limitation, keys, access cards, files
and any documents (including computerized data and any copies made of any
computerized data or software) containing information concerning the Company or
the Bank, its or their business or its or their business relationships. You also
commit to deleting and finally purging any duplicates of files or documents that
may contain Company or Bank information from any computer or other device in
your possession on or before the Retirement Date. In the event that you discover
that you continue to retain any such property after the Retirement Date, you
shall return it to the Company or the Bank immediately.

5. Proprietary Information

You understand and agree that you have been employed in a position of confidence
and trust and have had access to information concerning the Employers that the
Employers treat as confidential and the disclosure of which could negatively
affect the Company or the Bank’s interests (“Proprietary Information”). By way
of illustration, Proprietary Information may include information or material
that has not been made generally available to the public, such as:
(a) management information, including plans, strategies, methods, policies,
resolutions, negotiations or litigation; (b) marketing information, including
strategies, methods, customer or business partner identities or other
information about customers, business partners, prospect identities or other
information about prospects, or market analyses or projections; (c) financial
information, to the extent treated by the Employers as confidential; and
(d) personnel information, including personnel lists, reporting or
organizational structure, resumes, personnel data, performance evaluations and
termination arrangements or documents. Proprietary Information also includes
information received in confidence by the Company or the Bank from its
customers, suppliers, business partners or other third parties.

 

3



--------------------------------------------------------------------------------

You agree that you shall not use or disclose any Proprietary Information at any
time before or after the Retirement Date without the written consent of the
Company and the Bank.

6. Noncompetition and Nonsolicitation

During the Salary Continuation Period, you shall not, directly or indirectly,
(a) whether as owner, partner, shareholder, consultant, agent, employee,
co-venturer or otherwise, engage, participate, assist, invest in or serve on the
Board of Directors of any Competing Business; (b) employ, attempt to employ,
recruit or otherwise solicit, induce or influence any person to leave employment
with the Company or the Bank; or (c) solicit or encourage any customer to
terminate or otherwise modify adversely his, her or its relationship with the
Company or the Bank. Notwithstanding the foregoing, you may own up to one
percent of the outstanding common stock of a publicly held corporation that is
engaged in a Competing Business. For purposes of this Agreement, the term
“Competing Business” shall mean any bank or other financial services business
that has a branch office or other place of business (other than solely an ATM)
in Massachusetts. Notwithstanding the foregoing, you may own up to one percent
(1%) of the outstanding stock of a publicly held corporation which constitutes
or is affiliated with a Competing Business.

7. Continuing Obligations

You reaffirm your obligations under the Non-Solicitation and Non-Disclosure
Agreement between you and the Employers, dated March 22, 2013 (the
“Non-Solicitation Agreement”). For the avoidance of doubt, for purposes of the
Non-Solicitation Agreement, the “Restriction Term” means the period of your
employment with the Employers and the one year period immediately after such
employment ends.

8. Nondisparagement

You agree not to make any disparaging statements concerning the Company, the
Bank or any of its or their affiliates or current or former officers, directors,
shareholders, employees or agents; the products, services or programs provided
or to be provided by the Company or the Bank; or the business affairs,
operation, management or the financial condition of the Company or the Bank.
These nondisparagement obligations shall not in any way affect your obligation
to testify truthfully in any legal proceeding.

 

4



--------------------------------------------------------------------------------

9. Release of Claims

In consideration for, among other terms, your continued employment, the
opportunity to receive the Retirement Benefits set forth in Section 2 of this
Agreement (subject to the further Release Agreement requirement) and the
accelerated vesting of equity under Section 3 of this Agreement, to which you
acknowledge you would otherwise not be entitled, you voluntarily release and
forever discharge the Company, the Bank, their respective predecessors,
successors and assigns, their respective employee benefit plans and fiduciaries
of such plans, and the current and former officers, directors, shareholders,
members, employees, attorneys, accountants and agents of each of the foregoing
in their official and personal capacities (collectively referred to as the
“Releasees”) generally from all claims, demands, debts, damages and liabilities
of every name and nature, known or unknown (“Claims”) that, as of the date when
you sign this Agreement, you have, ever had, now claim to have or ever claimed
to have had against any or all of the Releasees. This release includes, without
limitation, all Claims:

 

  •  

relating to your employment by the Employers and the termination of your
employment pursuant to this Agreement;

 

  •  

of wrongful discharge;

 

  •  

of breach of contract;

 

  •  

of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964, and Claims of
any form of discrimination or retaliation that is prohibited by Massachusetts
General Laws chapter 151B);

 

  •  

under any other federal or state statute;

 

  •  

of defamation or other torts;

 

  •  

of violation of public policy;

 

  •  

for wages, bonuses, incentive compensation, stock, stock options, vacation pay
or any other compensation or benefits, including under the Massachusetts Wage
Act, M.G.L. c. 149, §§148-150C or otherwise; and

 

  •  

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

provided, however, that this release shall not affect your rights under this
Agreement or your rights to indemnification pursuant to the Company’s Amended
and Restated By-Laws, dated March 3, 2016 or the Bank’s Amended and Restated
By-Laws, dated March 12, 2018, nor shall it affect any Claim that by express
terms of law may not be waived.

10. Transitional Services

You agree to provide up to 80 hours of transitional services to the Employers
during the Salary Continuation Period at any reasonable times requested by the
Employers; provided that the Employers shall not require you to perform such
services at any time that would conflict with your personal or professional
commitments.

 

5



--------------------------------------------------------------------------------

11. Litigation and Regulatory Cooperation

During and after the Salary Continuation Period, you agree to cooperate fully
with the Employers in (i) the defense or prosecution of any claims or actions
now in existence or which may be brought in the future against or on behalf of
the Company or the Bank which relate to events or occurrences that transpired
while you were employed by the Employers, and (ii) the investigation, whether
internal or external, of any matters about which the Employers believe you may
have knowledge or information. Your full cooperation in connection with such
claims, actions or investigations shall include, but not be limited to, being
available to meet with counsel to answer questions or to prepare for discovery
or trial and to act as a witness on behalf of the Company or the Bank at
mutually convenient times. During and after the Salary Continuation Period, you
also shall cooperate fully with the Employers in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while you were employed by the Employers. The Employers shall
reimburse you for any reasonable out-of-pocket expenses incurred in connection
with your performance of obligations pursuant to this Section 11.

12. Protected Disclosures and Other Protected Actions

Nothing contained in this Agreement limits your ability to file a charge or
complaint with any federal, state or local governmental agency or commission (a
“Government Agency”). In addition, nothing contained in this Agreement limits
your ability to communicate with any Government Agency or otherwise participate
in any investigation or proceeding that may be conducted by any Government
Agency, including your ability to provide documents or other information,
without notice to the Company, nor does anything contained in this Agreement
apply to truthful testimony in litigation. If you file any charge or complaint
with any Government Agency and if the Government Agency pursues any claim on
your behalf, or if any other third party pursues any claim on your behalf, you
waive any right to monetary or other individualized relief (either individually
or as part of any collective or class action); provided that nothing in this
Agreement limits any right you may have to receive a whistleblower award or
bounty for information provided to the Securities and Exchange Commission. In
addition, for the avoidance of doubt, pursuant to the federal Defend Trade
Secrets Act of 2016, you shall not be held criminally or civilly liable under
any federal or state trade secret law or under this Agreement or the
Non-Solicitation Agreement for the disclosure of a trade secret that (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

13. Other Terms

(a) Legal Representation. This Agreement is a legally binding document and your
signature will commit you to its terms. You acknowledge that you have been
advised to discuss all aspects of this Agreement with your attorney, that you
have carefully read and fully understand all of the provisions of this Agreement
and that you are voluntarily entering into this Agreement.

 

6



--------------------------------------------------------------------------------

(b) Absence of Reliance. You acknowledge that you are not relying on any
promises or representations by the Employers or any of their agents,
representatives or attorneys regarding any subject matter addressed in this
Agreement.

(c) Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

(d) Termination of Payments. In the event that you fail to comply with any of
your obligations, under this Agreement, including without limitation Section 6
(Noncompetition and Nonsolicitation), in addition to any other legal or
equitable remedies they may have for such breach the Employers shall have the
right to terminate payments to you under this Agreement. The termination of such
payments in the event of such breach by you will not affect your continuing
obligations under this Agreement.

(e) Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

(f) Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to you at the last
address you have filed in writing with the Employers or, in the case of the
Employers, at the Bank’s main offices, attention of the Bank’s Board of
Directors.

(g) Governing Law; Interpretation. This is a Massachusetts contract and shall be
construed under and be governed in all respects by the laws of the Commonwealth
of Massachusetts, without giving effect to the conflict of laws principles
thereof. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.

(h) Jurisdiction. You consent to the jurisdiction of the state and federal
courts of the Commonwealth of Massachusetts. Accordingly, with respect to any
such court action, you submit to the personal jurisdiction of such courts.

(i) Enforcement. You agree that it would be difficult to measure any harm caused
to the Company or the Bank that might result from any breach by you of your
promises set forth in the Non-Solicitation Agreement or the sections above
entitled Return of Property, Proprietary Information, Noncompetition and
Nonsolicitation, Nondisparagement, Transitional Services and

 

7



--------------------------------------------------------------------------------

Litigation and Regulatory Cooperation (the “Designated Provisions”), and that in
any event money damages would be an inadequate remedy for any such breach.
Accordingly, you agree that if you breach, or propose to breach, any portion of
your obligations under any of the Designated Provisions, the Employers shall be
entitled, in addition to all other remedies they may have, to an injunction or
other appropriate equitable relief to restrain any such breach, without showing
or proving any actual damage to the Company or the Bank and without the
necessity of posting a bond. In the event that the Company or the Bank prevails
in any action to enforce any of the Designated Provisions, then you also shall
be liable to the Company or the Bank for attorney’s fees and costs incurred by
the Company or the Bank in enforcing such provision(s).

(j) Integration. This Agreement, including the Release Agreement, constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements between the parties concerning such
subject matter, provided that the Non-Solicitation Agreement, the Award
Agreements and the Plan remain in full force and effect and the Employment
Agreement shall continue in effect subject to the terms of this Agreement.

(k) Time for Consideration; Effective Date. You acknowledge that you have been
given the opportunity to consider this Agreement for a period of 21 days from
the date when it is tendered to you. In the event that you executed this
Agreement within less than 21 days, you acknowledge that such decision was
entirely voluntary and that you had the opportunity to consider this Agreement
until the end of the 21-day period. To accept this Agreement, you shall deliver
a signed Agreement (either as an original or as a PDF copy attached to an email)
to Kenneth K. Quigley, Jr., Chairman of the Board, Ken.Quigley@outlook.com,
within such 21-day period; provided that you acknowledge that the Employers may
change the designated recipient by notice. For a period of seven business days
from the date when you execute this Agreement (the “Revocation Period”), you
shall retain the right to revoke this Agreement by written notice that is
received by Mr. Quigley or other recipient designated by the Employers or before
the last day of the Revocation Period. This Agreement shall take effect only if
it is executed within the 21-day period as set forth above and if it is not
revoked pursuant to the preceding sentence. If those conditions are satisfied,
this Agreement shall become effective and enforceable on the date immediately
following the last day of the Revocation Period (the “Effective Date”).

(l) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

(m) Section 409A. Anything in this Agreement to the contrary notwithstanding, if
at the time of your separation from service within the meaning of Section 409A
of the Internal Revenue Code of 1986 (the “Code”), the Employers determine that
you are a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of
the Code, then to the extent any payment or benefit that you become entitled to
under this Agreement or otherwise on account of your separation from service
would be considered deferred compensation otherwise subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after

 

8



--------------------------------------------------------------------------------

your separation from service, or (B) your death. If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule. The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by any party, and as may be necessary to fully comply with
Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
any party. The Employers make no representation or warranty and shall have no
liability to you or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such section.
To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
termination of your employment, then such payments or benefits shall be payable
only upon your “separation from service.” The determination of whether and when
a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).

[signature page follows]

 

9



--------------------------------------------------------------------------------

Please indicate your agreement to the terms of this Agreement by signing and
returning to me the original or a PDF copy of this letter within the time period
set forth above.

Very truly yours,

RANDOLPH BANCORP, INC. AND ENVISION BANK

 

By:

  

/s/ Kenneth K. Quigley, Jr.

  

    January 28, 2020

   Kenneth K. Quigley, Jr.    Date    Chairman of the Board   

You are advised to consult with an attorney before signing this Agreement. The
foregoing is agreed to and accepted by:

 

/s/ James P. McDonough

  

    January 28, 2020

James P. McDonough    Date

 

 

[Signature Page to Retirement Agreement]



--------------------------------------------------------------------------------

Exhibit A

RELEASE AGREEMENT

I enter into this Release Agreement (the “Release Agreement”) pursuant to
Section 2 of the Retirement Agreement by and among Randolph Bancorp, Inc. (the
“Company”), Envision Bank (the “Bank” and together with the Company, the
“Employers”) and me (the “Retirement Agreement”). I acknowledge that my timely
execution and return and my non-revocation of this Release Agreement are
conditions to the payment of the Retirement Benefits pursuant to Section 2 of
the Retirement Agreement. Capitalized terms used herein and not otherwise
defined have the meanings ascribed to such terms in the Retirement Agreement. I
therefore agree to the following terms:

1. Release of Claims. I voluntarily release and forever discharge the Company,
the Bank, their respective predecessors, successors and assigns, their
respective employee benefit plans and fiduciaries of such plans, and the current
and former officers, directors, shareholders, members, employees, attorneys,
accountants and agents of each of the foregoing in their official and personal
capacities (collectively referred to as the “Releasees”) generally from all
claims, demands, debts, damages and liabilities of every name and nature, known
or unknown (“Claims”) that, as of the date when I sign this Release Agreement, I
have, ever had, now claim to have or ever claimed to have had against any or all
of the Releasees. This release includes, without limitation, all Claims:

 

  •  

relating to my employment by the Employers and the termination of my employment
pursuant to the Retirement Agreement;

 

  •  

of wrongful discharge;

 

  •  

of breach of contract;

 

  •  

of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964, and Claims of
any form of discrimination or retaliation that is prohibited by Massachusetts
General Laws chapter 151B);

 

  •  

under any other federal or state statute;

 

  •  

of defamation or other torts;

 

  •  

of violation of public policy;

 

  •  

for wages, bonuses, incentive compensation, stock, stock options, vacation pay
or any other compensation or benefits, including under the Massachusetts Wage
Act, M.G.L. c. 149, §§148-150C or otherwise; and

 

  •  

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

provided, however, that this Release Agreement shall not affect my rights to
indemnification pursuant to the Company’s Amended and Restated By-Laws, dated
March 3, 2016 or the Bank’s Amended and Restated By-Laws, dated March 12, 2018,
nor shall it affect any Claim that by express terms of law may not be waived.

 

A-1



--------------------------------------------------------------------------------

2. Protected Disclosures and Other Matters. Nothing contained in this Release
limits my ability to file a charge or complaint with any federal, state or local
governmental agency or commission (a “Government Agency”). In addition, nothing
contained in this Release Agreement limits my ability to communicate with any
Government Agency or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including my ability to provide
documents or other information, without notice to the Employers, nor does
anything contained in this Release apply to truthful testimony in litigation. If
I file any charge or complaint with any Government Agency and if the Government
Agency pursues any claim on my behalf, or if any other third party pursues any
claim on my behalf, I waive any right to monetary or other individualized relief
(either individually, or as part of any collective or class action). Further,
for the avoidance of doubt, pursuant to the federal Defend Trade Secrets Act of
2016, I shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

3. Continuing Obligations. I reaffirm my obligations under the Retirement
Agreement, including without limitation the Designated Provisions, as well as
under the Non-Solicitation Agreement.

4. No Assignment. I represent that I have not assigned to any other person or
entity any Claims against any Releasee.

5. Right to Consider and Revoke Release Agreement. I acknowledge that I have
been given the opportunity to consider this Release Agreement for a period of 21
days from the date when it is tendered to me. In the event that I executed this
Release Agreement within less than 21 days, I acknowledge that such decision was
entirely voluntary and that I had the opportunity to consider this Release
Agreement until the end of the 21-day period. To accept this Release Agreement,
I shall deliver a signed Release Agreement (either as an original or as a PDF
copy attached to an email) to Kenneth K. Quigley, Jr., Chairman of the Board,
Ken.Quigley@outlook.com, within such 21-day period; provided that I acknowledge
that the Employers may change the designated recipient by notice. For a period
of seven business days from the date when I execute this Release Agreement (the
“Revocation Period”), I shall retain the right to revoke this Release Agreement
by written notice that is received by Mr. Quigley or other recipient designated
by the Employers or before the last day of the Revocation Period. This Release
Agreement shall take effect only if it is executed within the 21-day period as
set forth above and if it is not revoked pursuant to the preceding sentence. If
those conditions are satisfied, this Release Agreement shall become effective
and enforceable on the date immediately following the last day of the Revocation
Period (the “Effective Date”).

 

A-2



--------------------------------------------------------------------------------

6. Other Terms.

(a) Legal Representation; Review of Release Agreement. I acknowledge that I have
been advised to discuss all aspects of this Release Agreement with my attorney,
that I have carefully read and fully understand all of the provisions of this
Release Agreement and that I am voluntarily entering into this Release
Agreement.

(b) Binding Nature of Release Agreement. This Release Agreement shall be binding
upon me and upon my heirs, administrators, representatives and executors.

(c) Amendment. This Release Agreement may be amended only upon a written
agreement executed by the Employers and me.

(d) Severability. In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release Agreement shall not be affected
thereby and the illegal, invalid or unenforceable term or provision shall be
severed from the remainder of this Release Agreement. In the event of such
severance, the remaining covenants shall be binding and enforceable.

(e) Governing Law and Interpretation. This Release Agreement shall be deemed to
be made and entered into in the Commonwealth of Massachusetts, and shall in all
respects be interpreted, enforced and governed under the laws of the
Commonwealth of Massachusetts, without giving effect to the conflict of laws
principles of such Commonwealth. The language of all parts of this Release
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against either the Employers or me.

(f) Absence of Reliance. I acknowledge that I am not relying on any promises or
representations by the Employers or any of their agents, representatives or
attorneys regarding any subject matter addressed in this Release Agreement.

So agreed.

 

 

  

 

James P. McDonough    Date

 

A-3